Citation Nr: 0204836	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  96-05 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following a May 1995 decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's application 
to reopen a claim of service connection for an acquired 
psychiatric disorder, to included PTSD.  In February 1998, 
the veteran notified the RO that he had moved from Washington 
to Oregon and his appeal was transferred to the appropriate 
RO.  In May 1999, the Board found that the veteran's claim of 
service connection for an acquired psychiatric disorder, to 
included PTSD, was not the subject of a prior final decision, 
re-characterized the issue on appeal as it appears on the 
first page of this decision, and remanded the appeal for 
further evidentiary development.


FINDINGS OF FACT

1.  The veteran does not have current credible evidence of 
PTSD.

2.  The veteran does not have an acquired psychiatric 
disorder due to military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was 
neither incurred in nor aggravated by service; and a 
psychosis cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.304(f) (1996); 38 C.F.R. §§ 3.303, 
3.304(f) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board recognizes that, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Pertinent regulations (which implement the VCAA but, with the 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) were promulgated.  Except as otherwise 
provided, these regulations also are effective November 9, 
2000.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
promulgated at 38 C.F.R. §§ 3.102, 3.156, and 3.159).  

The Board finds that, because the record reflects that the RO 
explicitly considered the VCAA and its implementing 
regulations in adjudicating the claim in the November 2001 
supplemental statement of the case, the new law does not 
preclude it from proceeding to an adjudication of the 
veteran's claim.  Specifically, by the RO decision, the 
statement of the case, the supplemental statement of the 
case, and correspondence with the veteran, the veteran has 
been notified of the laws and regulations governing his 
claim, including notice of the VCAA and the amended version 
of 38 C.F.R. § 3.304(f), and the reasons for the 
determination made regarding his claim.  Hence, he has been 
informed of the information and evidence necessary to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  
Moreover, the RO has made reasonable and appropriate efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  Specifically, in response to the 
Board's May 1999 Remand instructions, the veteran was asked 
to provide information regarding his treatment for claimed 
psychiatric disorders and, where possible, the RO associated 
identified records with the claims file.  Likewise, where it 
was not possible to obtain records, such as the medical 
records relied on by the Social Security Administration (SSA) 
when it issued its January 1993 decision (In November 2000, 
the SSA notified the RO that these records had been lost), 
the veteran was notified of these facts.  In addition, the 
veteran has been afforded a number of VA examinations in 
connection with his claim.  Furthermore, there is no 
indication that there is additional outstanding evidence that 
is necessary for a fair adjudication of the issue on appeal.  
Under these circumstances, the Board finds that adjudication 
of the claim at this juncture poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (1992).

The Merits

As to the merits of the claim, the veteran asserts that he 
developed an acquired psychiatric disorder, including PTSD, 
as a result of stressful events experienced while in military 
service.  Specifically, he alleged that either seeing dead 
bodies unloading C-130 cargo aircraft or the stress of being 
drafted and the resulting financial and marital problems it 
caused brought about his current psychiatric disorders.  It 
is also requested that the veteran be afforded the benefit of 
the doubt. 

Service medical records show that the veteran, starting in 
December 1969, underwent a series of psychiatric 
hospitalizations.  Specifically, the Board notes that the 
record shows that the veteran, on approximately December 31, 
1969, was hospitalized at Portsmouth Naval Hospital; on 
January 13, 1970, he was transferred to the Philadelphia 
Naval Hospital and received treatment there until his 
discharge on February 6, 1970; and on February 27, 1970, was 
re-admitted to the Philadelphia Naval Hospital and received 
treatment there until his discharge on approximately April 1, 
1970.

During the first period of in-service hospitalization, dated 
from December 1969 to early February 1970, the veteran was 
hospitalized because of adverse psychiatric symptomology 
including paranoia, depression, and agitation.  These records 
also noted that the veteran, during a visit from his wife, 
assaulted her.  Initial, and some times provisional, 
diagnoses included suicidal depression, acute depression, 
acute situational depressive reaction, and paranoid reaction 
with depression.  Upon his release, the veteran's diagnosis 
had been changed as follows: "[p]sychiatric observation, no 
disease found."

Just prior to, and during the second period of in-service 
hospitalization, service medical records showed the veteran's 
complaints and/or treatment for mood swings with periodic 
suicidal ideation along with angry outbursts requiring that 
he be restrained and paranoia.  See service medical records 
dated in February 1970, March 1970, and April 1970.  The 
diagnoses included an unstable personality disorder and/or 
depressive reaction.  Id.  During the above hospitalizations, 
the veteran's treatment included a course of Thorazine and 
Valium.  Id.  The veteran's April 1970 separation examination 
did not include reference to a psychiatric disorder.

The veteran appeared at his first VA examination in March 
1973.  At that time, it was noted that, while the veteran did 
not see combat, he reported seeing a lot of dead bodies 
unloaded C-130's from Vietnam in Norfolk, VA.  The veteran 
reported that this job upset him and made him angry.  The 
veteran also reported that he was angry because he had been 
drafted.  As to his medical history, the veteran reported 
that, while in military service, he was hospitalized for 6 to 
7 months and diagnosed as schizophrenic.  Since military 
service, he has had 4 psychiatric hospitalizations, with the 
last in 1970.  Currently, the veteran was not receiving 
psychiatric treatment.  Thereafter, the veteran complained of 
feeling depressed, wanting to harm others, poor sleep, 
reduced energy, and paranoia.  Next, it was noted that the 
veteran had a history of drug and alcohol abuse.  After 
examination, the diagnoses included a paranoid personality 
disorder; no Axis I diagnosis.

VA and/or private treatment records, dated from March 1973 to 
January 2001, were obtained by the RO.  Older treatment 
records, starting in March 1974, show the veteran's 
complaints and/or treatment for paranoia, antagonistic 
behavior, and/or drug use variously diagnosed as a latent 
schizophrenia, probable schizophrenia, personality disorders 
(explosive and addictive), and drug dependence.  See private 
treatment records from Fairmont Farms dated in March 1974; VA 
hospitalization summary dated in March 1974; VA 
hospitalization summary for the period June to July 1974; and 
VA treatment records dated in March 1974, June 1974, and July 
1974.  Interestingly, psychiatric testing performed at VA in 
March 1974 did not show the presence of a psychosis.  

A January 1993 SSA decision, with accompanying worksheet, 
noted that the veteran had a "history" of paranoid 
schizophrenia and there was documentation of paranoid 
schizophrenia and other psychiatric disorders. 

More recently, treatment records beginning in June 1995 show 
the veteran's complaints and/or treatment for, among other 
things, depression, impaired impulse control, anger, and/or 
irritability variously diagnosed as PTSD (see VA treatment 
records dated in June 1995, July 1995, August 1995, October 
1995, November 1995, January 1996, March 1996, April 1996, 
June 1996, October 1996, June 1999, and April 2000), major 
depressive disorder (see VA treatment records dated in June 
1995, July 1995, August 1995, October 1995, November 1995, 
January 1996, March 1996, April 1996, and June 1996), poly-
substance abuse, in remission (see VA treatment records dated 
in June 1995 and October 1996), paranoid personality disorder 
(see VA treatment record dated in October 1996), history of a 
nervous disorder (see VA treatment record dated in April 
1998), dysthymia (see VA treatment record dated in October 
1996) and/or possibly an organic disorder (see VA treatment 
record dated in October 1999).  Also see VA treatment records 
dated in August 1998, September 1998, February 1999, and 
October 1999.  (Parenthetically, the Board notes that, while 
the June and July 1995 VA treatment records noted that the 
veteran's diagnoses included major depressive disorder vs. a 
bipolar affective disorder, later VA treatment records 
adopted the major depressive disorder diagnosis.)  
Interestingly, VA treatment records dated in June 1999 and 
April 2000 contained the statement that the veteran had an 
"established diagnosis" of PTSD without any specificity as to 
how that diagnosis was reached.

As to the origins or etiology of the veteran's current 
psychiatric disorders, some of the VA treatment records also 
included the veteran's claim that he was first diagnosed with 
schizophrenia while in military service and/or his claim that 
his current psychiatric disorders stem from his in-service 
psychiatric problems.  See VA treatment records dated in June 
1998, October 1996, and April 1998.  

A June 1995 VA treatment record noted that the veteran 
"appears to have" depression and impulse control problems 
relating to bipolar affective disorder (with irritable 
presentation of mania - doubt secondary to chronic course 
without psychosis) and/or chronic PTSD (secondary to 
childhood/non-combat trauma plus/minus drug/ETOH use) and/or 
a personality disorder (secondary to childhood plus/minus 
drug/ETOH use) and/or Axis II disorder.  Thereafter, it was 
noted that, while the veteran had earlier been diagnosed as 
schizophrenic, this was probably the result of a drug-induced 
psychosis.  

A July 1995 VA treatment record noted that the veteran had a 
personality disorder secondary to his childhood experiences.  

Subsequently, an October 1996 VA treatment record noted that 
the veteran was undergoing a psychiatric evaluation because 
of depression and adequacy of antidepressant regimen.  At 
that time, it was noted that the veteran was a divorced and 
non-combat veteran who gave a history of moodiness and 
irritability dating back to 1968 when he got his draft-
notice.  Thereafter, the veteran reported having problems 
with irritability with anger outbursts (physical and oral), 
paranoia, symptoms of depression including low mood, 
decreased self-esteem, guilt, sleep disturbance, decreased 
energy, worried ruminations, decreased concentration, 
attention, and memory, low motivation, feelings of 
worthlessness and hopelessness, nervous, eating with weight 
gain, suicidal ideation with previous suicide attempt, 
distrust of others, social isolation, hypervigilance, and an 
increased startle response.  The veteran reported that, in 
the past, he had self-medicated with alcohol and various 
drugs.  His medical history included five psychiatric 
hospitalizations, with the most recent being 20 years 
earlier.  His social history, included his mother and father 
getting divorced when he was 14 years old, his father being 
physically abusive, being passed back and forth between his 
mother and father after their divorce, leaving school at age 
16 secondary to truancy and poor grades, and having been 
married twice.  Next, he reported that his military service 
included a period of psychiatrically hospitalization.  
Currently, he had no real avocations or social occupations; 
the average day was spent pacing around the house and 
thinking about how angry he was at the government.  

After examination, the diagnoses included PTSD, non-combat 
related; dysthymia; substance abuse, in remission; and 
paranoid personality syndrome.  Thereafter, it was opined 
that the veteran had 

. . . history, symptoms and signs 
consistent with depression and impulse 
control problems relating to chronic post 
traumatic stress disorder resulting from 
childhood and non-combat experiences.  He 
also had an element of impulse control 
problems, anger and suspicion, which 
seemed due to possible bipolar effective 
disorder versus paranoid personality 
syndrome, versus organic personality 
syndrome.  History of overt psychosis in 
the past was probably related to drug 
usage. 

Subsequently, an October 1999 VA psychiatry-intake for 
evaluation of depression and PTSD reported the following.  As 
to his history, the veteran related that he married and had a 
two-year old child by the age of 19.  He was rated lA for 
draft purposes so he decided to enlist in the Navy.  He felt 
that his military service created financial, marital, and 
family problems.  It was these problems that created a strain 
that led him to "flip... out" and destroy an airplane engine 
and be hospitalized.  While hospitalized, he was treated with 
medications and diagnosed with paranoid schizophrenia.  
However, his diagnosis was later changed to a personality 
disorder.  Following military service, he became involved in 
alcohol and marijuana abuse and made two suicide attempts.  
However, he reported that now he was clean and sober.  He has 
also had several psychiatric hospitalizations.  Current 
symptoms included anxiety, decreased sleep, agitation, 
paranoia, racing thoughts, hearing the voice of a cartoon 
character, occasional crying spells, irritability, and 
feelings of vulnerability.  The diagnoses were sleep apnea 
syndrome and possible organic affective disorder (rule out 
depression, rule out bipolar disorder, and rule out atypical 
psychosis).

In July 1995, the RO received a statement from the veteran's 
mother.  In that statement, she reported that the veteran 
came out of military service a different person then he went 
in and now requires help.

The veteran appeared for personal hearings at the RO in 
December 1995 and September 1996.  At these hearings, the 
veteran testified that before military service he did not 
have any psychiatric problems; he was happily married with 
one child, worked in a glass factory, and was saving to buy 
his trailer.  Then, he was notified that he was classified 1A 
and thought he was going to be drafted into the Army.  He was 
very upset when he received this information.  Therefore, in 
order to avoid going to the Republic of Vietnam, he enlisted 
in the Navy.  However, his military service led to severe 
marital and financial problems.  These problems where later 
exacerbated when his wife became pregnant and they had to put 
that child up for adoption - the veteran claimed that the 
base commander adopted his child.  Next, he reported that the 
stress brought about by his marital and financial problems 
led to a "depressive breakdown" and his first in-service 
psychiatric hospitalization.  His initial diagnosis was 
paranoid schizophrenia with extreme depression.  Thereafter, 
his diagnosis changed.  The veteran did not recall the new 
diagnosis.  While hospitalized, he was placed in a locked 
ward due to the severity of his adverse symptomology.  
Nonetheless, he thereafter assaulted his wife when she came 
for a visit.  They thereafter obtained a divorce.

Following military service, in approximately 1970 or 1971, 
the veteran testified that he obtained counseling from his 
family physician, a Dr. Levinson, and at the Cottonwood 
County Guidance Center.  The veteran did not remember Dr. 
Levinson's diagnosis, but did remember that he thought that 
the veteran needed help because he had trouble getting along 
with everyone.  (Parenthetically, the Board notes that the 
veteran did not know whether Dr. Levinson was still alive or 
whether the Cottonwood County Guidance Center was still 
around or how either could be contacted.)  Thereafter, in 
1974, he was seen at a VA medical center (VAMC) in Coastville 
as well as at Fairmount Farms and given a diagnosis of 
paranoid schizophrenia with depression.  The veteran next 
testified that his psychiatric disorder prevented him from 
maintaining employment or paying rent and led to his being 
homeless from the 1970's until the early 1990's.  Lastly, the 
veteran testified that he had been receiving treatment at VA 
for his psychiatric disorders for the last year.

The veteran filed medical treatise evidence in the form of 
drug descriptions for the drugs Librium, Thorazine, Valium, 
Elavil Plus, Stelazine, Prolixin, and Cogentin. 

The veteran underwent a VA examination in August 1999.  At 
that time, it was noted that veteran was a moderately poor 
historian.  Thereafter, the veteran complained of poor sleep, 
irritable moods, an inability to get along with other people 
(no friends and breaks relationships), some racing thoughts, 
and decreased sleep.  However, the veteran denied having an 
overwhelming sense of depression, current suicidal ideation, 
hallucinations, obsessive/compulsive symptoms, panic 
symptoms, discreet episodes of mania, or other overt 
psychotic symptoms.  

As to his in-service medical history, it included psychiatric 
hospitalizations at Naval Hospitals in Norfolk and 
Philadelphia, beginning in December 1969 and continuing 
through approximately April 1970.  At the time of his initial 
hospitalization, the veteran reported he was having 
significant marital difficulties, stress in the military, 
financial pressure, and he "snapped."  He reported that he 
thereafter began hitting an aircraft engine he was working on 
with a sledgehammer.  While hospitalized, he remembers being 
sedated and, at times, restrained.  Both the veteran and his 
service medical records noted that, during these 
hospitalizations, the veteran was dysphoric, but had changes 
in his affect and he assaulted his wife when she came to 
visit him. 

As to his post-service medical history, the veteran reported 
that it included two psychiatric hospitalizations in 1972 at 
the Coatsville, Pennsylvania Veteran's Hospital.  At that 
time, he reported he was treated with Thorazine.  Thereafter, 
the examiner noted that the record shows that the veteran was 
treated in the 1970's with Librium, Thorazine, Prolixin 
Decanoate, Elavil, Cogentin, Seconal, and Stelazine.  The 
veteran next reported a psychiatric hospitalization at a 
private hospital in either 1972 or 1973.  At that time, he 
underwent electro shock therapy.  Thereafter, the veteran 
reported that, in 1976, he was treated for a few days at the 
Long Beach VA Hospital.  Subsequently, the examiner reported 
that the record shows that the veteran obtained outpatient 
treatment at the Portland VA Hospital.  His medications 
included Paxil, Prozac, and Trazodone with some indication 
that the Paxil was helpful.  The veteran next reported that 
he had not been in treatment since leaving the Portland area 
two to three years earlier.  Next, the veteran reported that, 
while he had not had alcohol for approximately 17 years, he 
smokes marijuana on an occasional basis but denied other drug 
use. 

After examination, the Axis I diagnosis was mood disorder 
along with differential diagnoses of dysthymia, recurrent 
major depressive episodes with and without psychotic 
features, type II bipolar disorder, and mild cannabis abuse.  
The Axis II diagnosis was personality disorder along with 
differential diagnoses of paranoid personality disorder, 
borderline personality disorder, and narcissistic personality 
disorder.  Thereafter, the examiner opined that 

[t]hough the [veteran] has a history of 
Axis I diagnoses and hospitalizations 
which probably include psychotic 
depressions, his chronic psychiatric 
condition lies in the realm of Axis II, 
either borderline or paranoid personality 
disorder being the prominent features.  
He feels highly victimized by the 
Government, the military and the VA 
system.  He has a tendency to blame 
others for his circumstances and 
shortcomings.  As mentioned above, twice 
during the interview he became upset that 
I could not be an impartial evaluator . . 
. 

Lastly, the veteran underwent a VA examination in January 
2001.  At this time, the examiner noted that he had reviewed 
the entire record on appeal including service records, the 
April 1999 VA examination, and all treatment records through 
August 1999.  Thereafter, it was noted that the veteran's 
adverse symptomology, over the past one to one and a half 
years, had been basically unchanged since his last VA 
examination and include anxiety, poor sleep (partially due to 
sleep apnea), irritability, difficulty sitting still, 
paranoia, alienation of friends, and no significant 
relationships.  Thereafter, it was noted that the veteran 
dates his problems back to age 18 when he suffered a "nervous 
breakdown" while in military service and was hospitalized.  
The diagnoses were, Axis I mood disorder, NOS, and mild 
cannabis abuse and Axis II personality disorder, NOS, with 
paranoia, borderline, and narcissistic traits.

Thereafter, the examiner reported that

I have been asked to provide an opinion 
on the relationship between any current 
psychiatric disability identified on 
examination and symptoms and findings 
reported in the service medical records.  
First, it should he noted that while he 
was in the military he was not given a 
definitive psychiatric diagnosis and was 
in fact discharged with the diagnosis of 
'psychiatric observation, no disease 
found.'  I think it would he presumptuous 
to second guess a diagnosis, or lack of 
one, given by qualified psychiatrists who 
not only reviewed the current records 
that were available from his time in the 
military, but had also interviewed the 
patient at that time.  Therefore, I 
cannot offer an opinion as to any current 
psychiatric illness and its relationship 
to past psychiatric illness (which was 
found to not be present).  In terms of 
current symptoms and reported symptoms in 
his service medical records, he does seem 
to be having anger, hostility and some 
mild depression.  These are traits which 
are prominent in his personality disorder 
and appear to also be significant factors 
at the time of his hospitalizations while 
in military service.


Analysis

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a psychosis is manifest to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

The Board notes that the governing criteria for service 
connection for PTSD, 38 C.F.R. § 3.304(f), was amended on 
June 18, 1999, and made effective to March 7, 1997, which is 
after the veteran filed his claim.  See 64 Fed. Reg. 32807-
32808 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f)).  
Although the new regulation purports to essentially restate 
the three essential elements previously in effect, the timing 
of this change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the Board finds that the change to the regulation as it 
pertains to this case is not so significant that the Board is 
unable to proceed.  As there is no essential substantive 
change affecting this case, neither the old nor the new 
provisions are more liberal as they affect this claim.

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1996).  Under the new regulations, service connection for 
PTSD requires (i) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a), (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) (2001).  
The provisions of § 4.125(a) in turn require that a diagnosis 
of a mental disorder conform to the AMERICAN PSYCHIATRIC 
ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

Next, the Board notes that in deciding whether the veteran 
has PTSD or any other psychiatric disorder, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  That responsibility is 
particularly onerous where, as here, medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

With regard to the medical evidence, a diagnosis or opinion 
by a medical professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence.  The Court has held, 
for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is to be given little to no weight.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In sum, the 
weight to be accorded the evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.  


PTSD

As to the claim for PTSD, the Board recognizes that certain 
VA medical personnel reported that the veteran complained of 
PTSD-like symptoms (i.e., depression, suicidal ideation, 
homicidal ideation, domestic 
violence/anger/rage/irritability, auditory hallucinations, 
paranoia, difficulty sleeping, social isolation, and anxiety) 
and provided a diagnosis of PTSD.  However, VA treatment 
record dated in July 1995, August 1995, October 1995, 
November 1995, January 1996, March 1996, April 1996, June 
1996, June 1999, and April 2000, included a bare statement 
that the veteran had PTSD and/or was under treatment for 
PTSD.  These records did not show that these assessments were 
reached after both a detailed review of the veteran's medical 
and social history and a psychological evaluation of the 
veteran.  These diagnoses appeared to be carried over from 
some other examiner's analysis, or the veteran's own history.  
See Bloom, Black, and Miller, all supra.  Therefore, the 
Board finds that these assessments are not entitled too much 
evidentiary weight.

The Board recognizes that both January 1995 and October 1996 
VA evaluations, contained a diagnosis of PTSD after the 
veteran reported several stressor incidents arising from 
childhood abuse by his father and arising out of enlisting in 
the Navy while being married with one child and later having 
a second child on the way.  However, on three other occasions 
(i.e., March 1993, August 1999, and January 2001) the record 
showed that the veteran underwent VA psychiatric examination 
to determine the nature and origin of his psychiatric 
disorder, and the examiners, after both a review of the 
record (on most occasions) and an interview of the veteran 
(on all occasions), concluded that the veteran did not suffer 
from PTSD.  Instead, these examiners diagnosed the veteran 
with a mood disorder, a personality disorder (including 
paranoid, borderline, and narcissistic traits), and/or mild 
cannabis abuse.  Similarly, when the veteran was most 
recently evaluated for psychiatric treatment at VA in October 
1999, PTSD was not diagnosed.  The diagnosis was possible 
organic disorder.  Moreover, all of the above diagnoses were 
made after receiving information on the same pre-service and 
in-service stressors and post-service complaints as were 
reported in the January 1995 and October 1996 VA evaluations.  
Furthermore, the August 1999 and January 2001 VA examiners, 
in the most contemporaneous examinations found in the record, 
concluded after a review of the record and an interview of 
the veteran, did not provide the veteran with a diagnosis of 
PTSD.  In fact, the August 1999 VA examiner opined that 
"[t]hough the [veteran] has a history of Axis I diagnoses and 
hospitalizations which probably include psychotic 
depressions, his chronic psychiatric condition lies in the 
realm of Axis II, either borderline or paranoid personality 
disorder being the prominent features."

Given that so many of the reports where PTSD is shown as a 
diagnosis appear not to be based on thorough analysis of the 
veteran's case, and because the VA examinations are 
consistent with so much of the other evidence where 
psychiatric evaluations were conducted with a view toward 
determining what psychiatric disorder the veteran had, the 
Board gives less weight to the January 1995 and October 1996 
VA evaluations.  The January 1995 and October 1996 findings 
and conclusions are not similarly supported by other 
psychiatric evaluations.  Rather, the support for the January 
1995 and October 1996 conclusions that the veteran had PTSD 
is found in reports where the assessment of PTSD was made 
without thorough analysis or where it was made as a mere 
reiteration of the veteran's history.

For the reasons set forth above, the Board finds that the 
medical evidence of record showing that the veteran does not 
have PTSD outweighs the medical evidence in favor of the 
claim.  Accordingly, the Board finds that the weight of the 
evidence is against the veteran's claim that he has PTSD and 
this claim must be denied.  38 U.S.C.A. §§ 5107, 1110.


Other Acquired Psychiatric Disorders

As to the veteran's claim of service connection for other 
acquired psychiatric disorders, what is significant about the 
evidence described above is, paradoxically, what it does not 
include.  None of the records on appeal include a medical 
nexus opinion that tends to show a relationship between a 
current acquired psychiatric disorder and the veteran's 
military service, including his periods of in-service 
psychiatric hospitalizations.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992), citing Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there); See also Hickson v. West, 12 Vet. App. 247 (1999).  

Specifically, a review of the record on appeal shows that the 
veteran was initially provided in-service diagnoses of 
suicidal depression, acute depression, acute situational 
depressive reaction, and paranoid reaction with depression.  
However, after extensive observation while hospitalized, it 
was later concluded that the veteran suffered from a 
personality disorder - not a psychosis.  Thereafter, a review 
of the post-service record shows that the veteran complaints 
and/or treatment for psychoses, including a onetime diagnosis 
of latent schizophrenia in March 1974, a major depressive 
disorder beginning in June 1995, and a one time diagnosis of 
dysthymia in October 1996.  However, the record does not 
include a medical opinion that relates the above psychoses to 
the veteran's military service, including his periods of in-
service psychiatric hospitalizations.  The Board further 
notes that pertinent laws and regulations provide that a 
psychosis will be presumed to have been incurred in service 
if it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  38 
C.F.R. §§ 3.307, 3.309.  However, because there is no 
evidence of record to show that the veteran was diagnosed 
with a psychosis until 1974, four years after his separation 
from service, this presumption does not apply.

Next, the Board notes that a review of the record shows the 
veteran being diagnosed with personality disorders in-service 
and post-service.  However, the veteran's in-service 
diagnosis of a personality cannot form the basis for an award 
of VA compensation because personality disorders are not 
diseases for compensation purposes.  See, e.g., 38 C.F.R. 
§§ 3.303(c) (2001).  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), aff'd, 110 F.3d 56 (Fed. Cir. 1997) (specifically 
holding that "38 C.F.R. § 3.303(c), as it pertains to 
personality disorder, is a valid exercise of the authority 
granted to the Secretary of Veterans Affairs").  See also 
Beno v. Principi, 3 Vet. App. 439, 441 (1992).  

The Board also recognizes that the record on appeal shows the 
veteran was diagnosed with a substance abuse problem starting 
in March 1974.  However, because the veteran filed his claim 
for compensation after October 31, 1990, service connection 
and disability compensation for either alcohol or drug abuse 
is prohibited.  See 38 U.S.C.A. §§ 105, 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.1(m) (2001). 

In reaching the above conclusions, the Board has taken into 
account both the veteran's personal hearing testimony and 
written statements to the RO as well as the statement from 
the veteran's mother and the medical treatise evidence filed 
by the veteran.  As to the testimony and written statements, 
the Board recognizes that the veteran and his mother are 
competent to describe visible symptoms or manifestations of a 
disease or disability during and after service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses 
are competent to describe painful experiences and symptoms 
that result therefrom).  Nevertheless, neither the veteran 
nor his mother has been shown to be competent to provide a 
medical diagnosis or medical nexus evidence.  See Espiritu, 
supra, Moray v. Brown, 5 Vet. App. 211 (1993) (persons 
without medical expertise are not competent to offer medical 
opinions); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998).  Therefore, these 
statements have limited evidentiary value.  Similarly, it is 
argued that medical literature regarding the effects of the 
medication the veteran was given while hospitalized is 
supportive of the claim.  However, the Board finds that such 
generic texts, which do not address the facts in this 
particular veteran's own case with any degree of medical 
certainty, do not amount to competent medical evidence.  
Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 
11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

For the reasons set forth above, the Board finds that the 
medical evidence does not include an opinion linking any 
other acquired psychiatric disorder to military service.  
Accordingly, the Board finds that the weight of the evidence 
is against the veteran's claim of service connection for an 
acquired psychiatric disorder and this claim must be denied.  
38 U.S.C.A. § 1110.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

